                         Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 1 of 8

AO 91 (Rev . 11 /1 1) Criminal Complaint (approved by AUSA Harrell)                                       19-112



                                       UNITED STATES DISTRICT COURT
                                                                      for the

                                                      Eastern District of Pennsylvania

                   United States of America                              )
                                 V.                                      )
                                                                         )      Case No.
                         TIMOTHY WOLL                                    )
                                                                         )
                                                                         )
                                                                         )
                            Defendant(s)


                                                     CRIMINAL COMPLAINT
           I, the complainant in this case , state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 13, 2019                 in the county of                   Berks        in the
        Eastern         District of ___P_e_n_n_s~l_va_n_i_
                                                         a __ , the defendant(s) violated:

             Code Section                                                          Offense Description

 18 U.S.C. § 2252(a)(1)                            Transportation of child pornography
 18 U.S.C. § 2252(a)(4)(B)                         Access with intent to view child pornography

                                                    See Attachment A




          This criminal complaint is based on these facts:


 See attached Affidavit.




          0 Continued on the attached sheet.



                                                                                                   Complainant 's signature

                                                                                    Christopher M. Duncanson , Special Agent, FBI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:              09/10/2019
                                                                        C                                                                -%
                                                                                                      Judge 's signature

City and state :                        Philadelphia, PA                                 Honorable Timothy R. Rice , U.S.M.J.
                                                                                                    Printed name and title
             Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 2 of 8



                    AFFIDAVIT IN SUPPORT OF ARREST WARRANT

        I, Christopher M. Duncanson, a Special Agent with the Federal Bureau of Investigation

(FBI), Philadelphia Division, being duly sworn, depose and state as follows :

        1.     I have been employed as a Special Agent of the FBI for 14 years, and am

currently assigned to criminal investigations, federal criminal violations related to high

technology or cybercrime, child exploitation, and child pornography. I have gained experience

through training and everyday work related to conducting these types of investigations. I have

received training in the area of child pornography and child exploitation1 and have had the

opportunity to observe and review numerous examples of child pornography (as defined in 18

U.S.C. § 2256) in all forms of media including computer media. I have participated in

investigations of persons suspected of violating federal child pornography laws, including Title

18, United States Code, Section 2252. I have also participated in various FBI-mandated and

other training for the investigation and enforcement of federal statutes p~ohibiting the

production, distribution, and possession of child pornography.

       2.      As a Federal Agent, I am authorized to investigate violatipns oflaws of the

United States and to execute warrants issued under the authority of the United States.

       3.      The statements in this Affidavit are based, in part, on information provided by

other investigators, and on my investigation of this matter. Since this affidavit is being

submitted for the limited purpose of securing an arrest warrant, I have not included each and

every fact known to me concerning this investigation.

       4.      As will be shown below, there is probable cause to believe that TIMOTHY C.

WOLL has committed violations of 18 U.S.C. Section 2252(a)(l), the transportation of child

pornography, and 2252(a)(4)(B), accessing child pornography with intent to view.



                                                 1
               Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 3 of 8



                             BACKGROUND OF THE INVESTIGATION

         5.       On January 14, 2019, Microsoft Corporation submitted eight CyberTipline

Reports to the National Center for Missing and Exploited Children (NCMEC) reporting that a

Microsoft user uploaded numerous images depicting child pornography to a Microsoft OneDrive

account.' These uploads occurred on Sunday, January 13, 2019 around 6:30 UTC time (1:30

A.M. EST) from IP address 174.60.34.159.

         6.       Analysts at NCMEC determined that IP address 174.60.34.159 was assigned to

Comcast Cable Communications (Comcast), 1800 Bishops Gate Blvd., Mt. Laurel, New Jersey

08052.

         7.       On February 14, 2019, the Berks County District Attorney's Office (BCDA)

served a subpoena on Comcast requesting subscriber information for IP address 174.60.34.159

on January 13, 2019 between 6:30:26 UTC and 6:30:43 UTC. Comcast responded with results

that identified the subscriber as TIMOTHY WOLL, at his residence at 224 Shakespeare Drive,

Sinking Spring, Pennsylvania 19608.

         8.       Detectives with BCDA reviewed the eight image files identified by Microsoft

Corporation that were uploaded by the user. Each of these images depicted a nude, prepubescent

female performing oral sex on an adult male, and are images of child pornography within the

definition in 18 U.S.C. § 2256. All of these images appear to depict the same pre-pubescent

female and the same adult male, and appear to have been produced during the same event. All

eight images were submitted to NCMEC for comparison to other known images of child

pornography in the Child Victim Identification Program database. NCMEC advised that all of

the images depict the same previously identified victim.


1
  One Drive is a cloud-based file hosting and synchronization service operated by Microsoft as part of its web
version of Office.

                                                         2
             Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 4 of 8



       9.      TIMOTHY WOLL is known to your Affiant to be employed as a Lieutenant with

the Cumru Township Police Department.

       10.     A check of Berks County Assessment records revealed that the residence at 224

Shakespeare Drive, Sinking Spring, Pennsylvania 19608 is owned by TIMOTHY C. WOLL.

The property is located within the Municipality of Spring Township.

       11.     A check of Pennsylvania Department of Transportation records revealed a

driver's license for TIMOTHY CHARLES WOLL, with an address of 224 Shakespeare Drive,

Sinking Spring, Pennsylvania 19608.

       12.     On March 8, 2019, your Affiant obtained a federal search warrant to search the

residence at 224 Shakespeare Drive, Sinking Spring, Pennsylvania to seize evidence of violations

of 18 U.S.C. §§ 2252 and 2252A.

       13.     On March 14, 2019 this search warrant was executed. WOLL was not present at

that time. Law enforcement seized a Western Digital external hard drive with serial number

WLAZA0060T40T and an XPS desktop computer with serial number 81ZBLH from WOLL'S

desk located in an office area on the ground floor of the residence. The Western Digital external

hard drive was connected to the XPS desktop computer.

       14.     On the same day, March 14, 2019, your Affiant and Special Agent (SA) Thomas

Neeson encountered WOLL at his place of employment, the Cumru Township Police

Department (CTPD). WOLL agreed to speak with the agents, and your Affiant and SA Neeson

interviewed WOLL in his office at the CTPD.

       15.    In summary, WOLL stated that he lives alone and no one else has access to his

wireless internet account. His duties at CTPD include maintaining evidence and, when

appropriate, disposing of evidence. When questioned about the presence of child pornography in



                                                3
               Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 5 of 8



his personal Microsoft OneDrive account, WOLL said that the upload must have happened while

he was using a CTPD work laptop at the CTPD headquarters to wipe hard drives from an

adjudicated 2006 child pornography case from CTPD evidence. He stated that the laptop he used

to wipe the hard drives automatically syncs to the wireless Internet at CTPD. Later in the

interview, WOLL speculated that, while wiping one of the hard drives at the CTPD, he could

have accidentally "dragged and dropped" child pornography files into his OneDrive folder on his

work laptop.

         16.     WOLL stated that, sometime in early February 2019, he learned that his OneDrive

account was disabled on January 14, 2019 because he violated the terms of agreement for

service. After learning this information, WOLL reported that he ran an erasing program called

"Eraser" on his home and work computers "to make sure they were clean." A couple weeks after

this, WOLL queried himself in a law enforcement database and learned that his name was

searched by a Berks County Detective who investigates child pornography crimes.

        17.      WOLL denied ever taking any of the hard drives or any of his work computers

home to his residence. When asked how child pornography could have been uploaded to his

OneDrive account from his home IP address, WOLL had no explanation.

        18.      Later in the interview, WOLL stated that he uses a program called "VLC"2 on his

home computer and at work to view video files, but does not use this program on the work laptop

that he used to wipe the hard drives. The program has a feature called "Scene Filter," which

WOLL uses to quickly create still images of videos. WOLL stated that VLC will continue to

automatically create still images from videos played on the computer, unless the "Scene Filter"




2VLC is a free and open source cross-platform multimedia player and framework that plays most multimedia files,
as well as DVDs, audio CDs, and various streaming protocols.

                                                       4
               Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 6 of 8



feature is turned off in the settings. WOLL stated that he created a folder on his home computer

that he named "VLC Dump," which he stored in his OneDrive folder.

        19.      A search warrant was executed on the Microsoft OneDrive account from which

the CyberTips to NCMEC originated. The results of this search warrant revealed an email

address of "twoll@Verizon.net" to be associated with the account. Additionally, the results

revealed that each of the eight images corresponding to the NCMEC tips had file names

beginning with "VLCDump."

       20.       The FBI conducted a digital forensic exam on the devices seized from WOLL's

residence during the execution of the search warrant on March 14, 2019. Located on the

Western Digital external hard drive were approximately 300 thumbnail images that appear to be

from deleted video files with titles indicative of child pornography that were previously

contained on the device. The video files themselves were no longer on the device, but the

presence of the thumbnail images demonstrates that they were on that device at one point in

time. Many of these thumbnail images, themselves, were depictions of child pornography or

child erotica. The titles of these video included, among others:

       •      8Yo Girl Fucked By 10Y o Boy-Excellent By Ls;

       •      11 yo boy and girl play and fuck in car;

       •      pthc !!!NEW Linda rides on dick-9yo fucks like a pro;

       •      Pthc Anal Sex 14Y.

       21.       In addition to the above thumbnail images, nine thumbnail images included the

name "Vicky" in the file title and all appeared to depict the same child. The child in these videos

has been previously identified by law enforcement and is the same identified victim depicted in




                                                    5
             Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 7 of 8



the images that Microsoft reported to NCMEC on January 14, 2019 after they were uploaded into

WOLL's OneDrive the previous day.

                                         CONCLUSION

       22.     Based upon the information above, your Affiant respectfully submits that there is

probable cause to believe that TIMOTHY C. WOLL has committed violations of 18 U.S.C. §

2252(a)(l), transportation of child pornography, and 18 U.S.C. § 2252(a)(4)(B), accessing child

pornography with intent to view, as more fully set forth in Attachment A. Therefore, your

Affiant respectfully requests that the arrest warrant be issued authorizing the arrest of

TIMOTHY C. WOLL.

                                                      Respectfully submitted,




                                                        ristopher M. Duncanson, Special Agent
                                                      Federal Bureau of Investigation




                                                           ""
HONORABLE TIMOTHY R. RICE
UNITED STATES MAGISTRATE JUDGE




                                                  6
            Case 2:19-mj-01554 Document 1 Filed 09/10/19 Page 8 of 8



                                      ATTACHMENT A


Count One - Transportation of Child Pornography, 18 U.S.C. § 2252(a)(l), (b)(l)
On or about January 13, 2019, in the Eastern District of Pennsylvania, the defendant, TIMOTHY
WOLL, knowingly transported, using a means or facility of interstate and foreign commerce and
in and affecting interstate and foreign commerce, that is, by computer, visual depictions, the
producing of which involved the use of minors engaged in sexually explicit conduct, and the
visual depictions were of such conduct.



Count Two -Access with Intent to View Child Pornography, 18 U.S.C. § 2252(a)(4)(B)
On or about January 13, 2019, in the Eastern District of Pennsylvania, the defendant, TIMOTHY
WOLL, knowingly accessed with intent to view matter containing visual depictions, the
producing of which used materials that had been shipped and transported in interstate and foreign
commerce, and which involved the use of minors engaged in sexually explicit conduct, and the
visual depictions were of such conduct.
